 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    SCOTT SKYLSTAD,

 9                                Plaintiff,                   CASE NO. C18-1636 JCC-BAT

10            v.                                               ORDER REGARDING CONSENT

11    STATE OF WASHINGTON, et al.,

12                                Defendants.

13           On November 16, 2018, defendants moved to dismiss the complaint. Dkt. 12. The motion

14   is noted for a date that is earlier than due dates the court set in its initial disclosure and joint

15   status report order. The Court thus directs the parties to indicate by November 26, 2018, whether

16   they consent or decline consent to Magistrate Judge Tsuchida. The parties shall do so by e-mail

17   to Agalelei Elkington, Courtroom Deputy, at agalelei_elkington@wawd.uscourts.gov.

18           DATED this 19th day of November, 2018.

19

20                                                                    A
                                                              BRIAN A. TSUCHIDA
                                                              Chief United States Magistrate Judge
21

22

23




     ORDER REGARDING CONSENT - 1
